DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-3, 16, 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 4,088,390 to McCartney.
Regarding claim 1, McCartney teaches, with reference to Figs. 1, 1A, a fan-out arrangement comprising: a main cable (14a) including a jacket (not numbered, illustrated surrounding a plurality of fibers 42 and a central strength member 40) containing a plurality of optical fibers (42); a plurality of breakout cables (termination pins 44 comprising an elongated, generally cylindrical, plastic ferrule 46 having a central longitudinally extending passage 48 therethrough) that receive the optical fibers of the main cable; and a fan-out device (fiber spreader device 32) for transitioning the optical fibers from the main cable to the breakout cables, the fan out device including: a fan-out housing (cylindrical shell 16 and coupling ring 18) including oppositely positioned first and second housing ends (left and right ends as illustrated in Fig. 1), wherein the main cable (14a) is attached to the first housing end (right end) and the break-out cables extend outwardly from the second housing end (left end extending away from the 
Regarding claim 2, McCartney teaches using bayonet slots 26 and pins 24.


Further regarding claims 16, 18, McCartney teaches, with reference to Figs. 1, 1A, a fan-out arrangement comprising: a fan-out housing (cylindrical shell 16 and coupling ring 18) including oppositely positioned first and second housing ends (left and right ends as illustrated in Fig. 1), wherein the main cable (14a) is attached to the first housing end (right end) and the break-out cables extend outwardly from the second housing end (left end extending away from the fan-out device 32 as illustrated in Fig. 1A); and a fiber transition insert that mounts within the fan-out housing (enclosed in the housing as illustrated in Fig. 1), the fiber transition insert being inserted into the fan-out housing through the second housing end and being mechanically locked relative to the fan-out housing by a mechanical locking interface (via flanges 128 of the fan-out device 32 engaging shoulders 138 of a ring section 130, subsequently prevented from axial movement thereon by means of a retaining ring 20), the fiber transition insert extending along a central insert axis (a central axis through the device/cables as illustrated in Fig. 1A) between first and second opposite insert ends (ends corresponding to apex 118 and base 114 of the fan-out device 32), the first insert end (apex end) facing toward the main cable and the second insert end (base end) facing toward the breakout cables, the fiber transition insert defining a plurality of transition slots (six arcuate longitudinally extending grooves 120) having lengths that extend from the first insert end to the second insert end, the transition slots being circumferentially spaced about the central insert axis (equally spaced apart angularly corresponding to bores 152 as illustrated in Fig. 1A), wherein bayonet slots 26 and pins 24 are used.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney as applied to claim 1 above and further in view of U.S. Patent 5,903,693 to Brown.
Regarding claims 4, 5, 11, 12, McCartney teaches a device for breaking out the main cable into a plurality of breakout cables having fibers and plastic jackets secured in grooves 120, wherein, at the base end, the grooves are expanded into larger circular recesses 124 for accommodating the termination pins 44. McCartney does not specify using strength members in the breakout cables or the cables being fastened via adhesive.  Brown also teaches a fiber breakout unit comprising a main cable 41 breaking out into a plurality of breakout cables 41, wherein each of the breakout cables has an outer jacket 27, a strength member 25 fabricated from aramid fiber such as Kevlar, and secured in an adhesive matrix 43.  The cables are securely attached within the furcation unit using adhesive to prevent accidental removal of any members of the single fiber cable from the furcation unit during connectorization or splicing operations and it would have been obvious to one having ordinary skill in the art to modify McCartney’s invention by using the strength member with each cable and secure the cable to the grooves of the fan-out device 32 as suggested by Brown for the same advantage.
s 6, 7, 14, 15, 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney as applied to claims 1, 16 above, and further in view of U.S. Patent 6,389,214 to Smith et al.  
Regarding claims 6, 7, 15, 17, 19, 20, McCartney teaches the fiber optic cable breakout device secured via bayonet slots 26 and pins 24 but not a stub to which the main cable 14a is secured via a crimp band and a tapered housing cavity.  Smith also teaches a furcation apparatus, for use with a multi-conductor cable and individual furcation tubes, comprising a furcation spacer 12 (equivalent to the fan-out device 32 of McCartney), a main cable 62 and a transition region guard member 18 having an end (stub) surrounded by a crimp ring 20 to crimp the cable jacket securely inside the guard member 18, a protective housing 70 being a molded shell as illustrated in Fig. 16 having a cylindrical end that gradually tapers to a narrower end where it receives the main cable 62 to substantially match the shape of the guard member 18, and wherein the guard member 18 is used to protect the optical fibers in a transition region and prevent uncontrolled or inadvertent micro and macro bending of the optical fibers.  It thus would have been obvious to one having ordinary skill in the art to crimp the guard member around the main optical cable and reinforcing aramid/Kevlar filaments 52 (as seen in Figs. 12-14, as a strength member of the main cable 62) of McCartney’s invention as suggested by Smith for the same advantages.
Regarding claim 14, Smith further suggest that the spacer 12 is tapered on both ends, proximate the main cable 62 and breakout cables 50, respectively, so that it may accommodate necessary components including the clamping ring 16 and the guard member 18. 
Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over McCartney and Smith et al. as applied to claim 7 above, and further in view of U.S. Patent 5,101,463 to Cubukciyan et al.
McCartney and Smith suggest a fiber optic connector arrangement with a fan-out feature for the fibers of a main cable and a crimp band for securing strength members of the main cable.  McCartney and Smith do not further specify ridges on stub or a strain relief boot.  Cubukciyan also teaches an optical fiber connector for a cable 28, wherein a strength member 26 of the cable 28, usually a Kevlar .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over McCartney.  McCartney teaches the fiber optic cable breakout device as recited in claim 1 but does not further specify using plastic to form the fan-out housing and the fiber transition insert.  However, the selection of a known material based on its suitability (durability, light weight and low cost as are known in the art) for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over McCartney as applied to claim 1 above, and further in view of EP 0564207 A2 patent publication (the ‘207 publication).  McCartney teaches a fiber optic connector arrangement comprising a fan-out device 32 having a plurality of grooves formed thereon for receiving optical fibers 42 but not a port for injecting adhesive into a housing surrounding the fan-out device. The ‘207 publication also teaches an optical fiber connector comprising a housing/socket 20 defining a cavity 22 therein, a lower plate 10 having a plurality of V-grooves 12 disposed in the cavity, an adhesive injection port 28, wherein a plurality of optical fibers 62 from a cable 60 are received in the V-grooves and a resin-based adhesive is supplied through the adhesive injecting port 28 into the socket 20, thereby securing the lower plate 10, an holding plate and an alignment plate 40 to one another and within the cavity 22, while at the same time, securing the optical fibers 62 within the V-grooves 12.  Injecting adhesive into the connector taught by .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883